DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-47 are pending in this application.
Claims 2-16 and 27-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 17-26, and 44-47 are examined.


Withdrawn Rejections
The rejection of claims 1, 17-26, and 44-47 under 35 U.S.C. 103 as being unpatentable over Dalko in view of Doutremepuich and/or Carlsson and Ueno is withdrawn in view of Applicant’s amendment limiting the claims to antimicrobial mixtures which are “synergistic”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 16 June 2022:
Claims 1, 17-26, and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for synergistic antimicrobial mixtures comprising 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate at specific weight ratios and amounts, does not reasonably provide enablement for synergistic antimicrobial mixtures comprising 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate in any amounts within the specified weight ratios.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
The claimed invention relates to synergistic antimicrobial mixtures comprising 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate, in an amount such that the 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one/methyl 4-hydroxybenzoate or propyl 4-hydroxybenzoate weight ratio ranges from 0.3 to 5 (e.g., independent claim 1 as amended).  
The as-filed specification demonstrates synergistic antimicrobial activity at specific weight ratios and amounts of each component.  However, within the claimed weight ratio, the data appears to present more data points within the claimed weight ratio which do not show synergistic antimicrobial activity, compared to the data points which are identified as having synergistic antimicrobial activity.  For example, in the chart showing results for 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate against Staphylococcus aureus, six data points have weight ratios falling within the claimed range of 0.3-5, but only one of those data points is identified by Applicant as having synergistic antimicrobial activity (i.e., identified as having an FIC index value of less than or equal to 1).  Other results are as follows:
 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate, Candida albicans: eight data points within the claimed weight ratio, two of those synergistic (FIC less than or equal to 1).
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate, Pseudomonas aeruginosa: 14 data points within the claimed weight ratio, three of those synergistic.
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with propyl 4-hydroxybenzoate, Candida albicans: eight data points within the claimed weight ratio, two of those synergistic.
4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with propyl 4-hydroxybenzoate, Pseudomonas aeruginosa: 13 data points within the claimed weight ratio, three of those synergistic.
Therefore, since only specific data points demonstrate synergistic antimicrobial activity, and more data points within the claimed weight ratio are not synergistic, compared to those that are, it appears that only specific combinations of weight ratios and amounts are synergistic, rather than synergy across all amounts within the claimed weight ratio.  Additionally, it is notable that the few data points which do show synergy do not appear to follow any predictable pattern, such that one skilled in art would be able to determine which combinations of amounts within the claimed weight ratio would be synergistic and which ones would not.  
Therefore, the instant claims do not comply with the enablement requirement of §112, since to practice the full scope of the invention claimed a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611